                Case 2:18-cr-00257-MCE Document 44 Filed 06/01/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-257 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   RAHMAN LAKHANI, et al.,
15                                Defendants.
16

17          This case is currently set for status hearing on June 25, 2020. On May 13, 2020, this Court

18 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency
20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this

21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00257-MCE Document 44 Filed 06/01/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

11 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 2d 326, 329 (S.D.N.Y. 2001) (citing

21 Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant public

22 emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the prompt

23 proceedings mandated by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00257-MCE Document 44 Filed 06/01/20 Page 3 of 5


 1 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 5 through defendants’ counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on May 28, 2020. Then, by minute order

 7 (ECF No. 42), this Court moved the May 28th hearing to June 25, 2020, and informed the parties they

 8 may “file a stipulation regarding the exclusion of time as well.”

 9          2.       By this stipulation, defendants now move to vacate the June 25, 2020 status hearing and

10 continue it until July 9, 2020, and to exclude time between May 28, 2020, and July 9, 2020, under 18

11 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

12          3.       The parties agree and stipulate, and request that the Court find the following:

13                   a)     The government has represented that the discovery associated with this case

14          includes over a hundred thousand of pages of documents, electronically imaged devices, and

15          video and audio files. That discovery has been either produced directly to counsel and/or made

16          available for inspection and copying.

17                   b)     Counsel for defendants desire additional time to continue reviewing the large

18          volume of discovery, consult with his clients, review the current charges and research related

19          defenses and possible pretrial motions, to discuss possible pretrial motions and immigration

20          consequences with his clients, research potential sentencing exposure for each defendant,

21          including conducting a further analysis of the Guidelines, and to otherwise prepare for trial.

22                   c)     Further, defense counsel requests additional time given his commitments in

23          other cases, including working on litigation related to the COVID-19 pandemic. Counsel also

24          have personal or familial obligations that impact their availability between May 28, 2020, and

25          July 9, 2020.

26                   d)     Counsel for defendants believes that failure to grant the above-requested

27          continuance would deny him the reasonable time necessary for effective preparation, taking into

28          account the exercise of due diligence, and would deny his clients continuity of counsel.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00257-MCE Document 44 Filed 06/01/20 Page 4 of 5


 1                   e)     The government does not object to the continuance.

 2                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendants in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of May 28, 2020 to July 9, 2020,

 7          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 8          because it results from a continuance granted by the Court at defendants’ request on the basis of

 9          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

10          of the public and the defendants in a speedy trial.

11          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15

16
      Dated: May 27, 2020                                      MCGREGOR W. SCOTT
17                                                             United States Attorney
18
                                                               /s/ ROSANNE L. RUST
19                                                             ROSANNE L. RUST
                                                               Assistant United States Attorney
20

21
      Dated: May 27, 2020                                      /s/ PATRICK K. HANLY
22                                                             Patrick K. Hanly
                                                               Counsel for Defendants
23                                                             Rahman Lakhani, N. Ali
                                                               Enterprises, Inc., and 21 Century
24                                                             Distribution, Inc.
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00257-MCE Document 44 Filed 06/01/20 Page 5 of 5


 1                                                   ORDER

 2          The Court has read and considered the parties’ Stipulation. The Court hereby finds that the

 3 Stipulation, which this Court incorporates by reference into this Order, plus the outbreak of the novel

 4 coronavirus known as COVID-19 (and related General Orders of this Court and guidance from the

 5 Centers for Disease Control and Prevention and state and local health officials), collectively demonstrate

 6 facts that provide good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18

 7 U.S.C. § 3161(h)(7)(A).

 8          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 9 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

10 result in a miscarriage of justice, given the emergence of the novel coronavirus in the Eastern District of

11 California and beyond, and the necessary steps being taken to avoid further transmission of the virus.

12 Time is excluded under the Speedy Trial Act between May 28, 2020 and July 9, 2020.

13          IT IS SO ORDERED.

14 Dated: May 29, 2020

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
